             Case 7:94-mj-01226-MRG Document 3 Filed 11/20/20 Page 1 of 1

                                                                       1 f.:
                                                              . ._ ,l~,1,vL  . . ,, ....
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 01226             (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Douglas G. Smith


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.



                                                           Hon. Martin R. G         ,
                                                           United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_er_ _ _ __, 2 0 ~
               Poughkeepsie, New York
